[J-110-2016][M.O. – Todd, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   :   No. 9 WAP 2016
                                                :
                  Appellant                     :   Appeal from the Order of the Superior
                                                :   Court entered August 25, 2015 at No.
             v.                                 :   1459 WDA 2013, vacating the order of
                                                :   the Court of Common Pleas of
                                                :   Allegheny County entered August 27,
SHAWN LAMAR BURTON,                             :   1993 at Nos. CP-02-CR-0004017-1993
                                                :   and CP-02-CR-0004276-1993 and
                  Appellee                      :   remanding.
                                                :
                                                :
                                                    SUBMITTED: September 9, 2016


                               CONCURRING OPINION


CHIEF JUSTICE SAYLOR                                DECIDED: MARCH 28, 2016


      I join the majority opinion based upon the precedent established by

Commonwealth v. Bennett, 593 Pa. 382, 930 A.2d 1264 (2007), supplemented by the

present opinion’s developed explication of the unreasonableness in enforcing a strong

presumption of access to public records at least as against unrepresented prisoners.

      To the extent that the majority undertakes to reaffirm and buttress the logic of

Bennett, however, I continue to have great difficulty with the approach to statutory

construction by which the Bennett majority decoupled the “facts” contemplated by

Section 9545(b)(ii) of the PCRA from the “claims” serving as the explicit bases for

statutory post-conviction relief per Section 9543(a). See Bennett, 593 Pa. at 402-10,

930 A.2d at 1275-80 (Saylor, J., dissenting).